                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN

 SCOTT WEAVER, individually and on                      Case No. 2:18-cv-01996-JPS
 behalf of all others similarly situated,

         PLAINTIFF,

 v.

 CHAMPION PETFOODS USA, INC. and
 CHAMPION PETFOODS LP,

         DEFENDANTS.


          PLAINTIFF’S MOTION FOR ORAL ARGUMENT AND LEAVE TO FILE
      SUPPLEMENTAL MEMORANDUM IN OPPOSITION TO SUMMARY JUDGMENT

        Plaintiff Scott Weaver, by and through counsel, respectfully moves this Honorable Court for

oral argument on the pending motion for summary judgment and class certification and also

permission to file limited supplemental briefing in support of his opposition to summary judgment

on the issue of damages. Plaintiff’s counsel conferred with Defense counsel and Defendants oppose

this motion.

        On November 27, 2019, Plaintiff’s counsel was informed by the Court of its intention to

exclude Dr. Krosnick under Daubert. This ruling is directly tied to a majority of the bases raised in

Defendants’ pending motion for summary judgment and opposition to class certification. As such,

Plaintiff requests the opportunity to address at oral argument how exclusion of Dr. Krosnick should

not result in summary judgment or denial of class certification. It is within the Court’s discretion to

hold oral argument on any motion and Plaintiff respectfully requests the Court exercise its discretion

here.

        Plaintiff also requests permission to file a five (5) page supplemental memorandum in

opposition to summary judgment based on the exclusion on Dr. Krosnick. Under Wisconsin law,

expert testimony is not required to prove damages under Plaintiff’s statutory claim or intentional
        543159.1


           Case 2:18-cv-01996-JPS Filed 12/03/19 Page 1 of 3 Document 131
misrepresentation claim as a full refund and rescission are available. Mueller v. Harry Kaufmann

Motorcars, Inc., 2015 WI App 8, ¶ 30, 359 Wis. 2d 597, 616, 859 N.W.2d 451, 460; see also Murillo

v. Kohl's Corp., 197 F. Supp. 3d 1119, 1133 (E.D. Wis. 2016). The current briefing before the Court

does not address this argument as the motion solely focused on the damages model provided by Dr.

Krosnick.


 Dated: December 3, 2019                            LOCKRIDGE GRINDAL NAUEN P.L.L.P.


                                                    By: s/ Rebecca A. Peterson
                                                    CHARLES N. NAUEN, #1031943
                                                    ROBERT K. SHELQUIST
                                                    REBECCA A. PETERSON
                                                    100 Washington Avenue South, Suite 2200
                                                    Minneapolis, MN 55401
                                                    Telephone: (612) 339-6900
                                                    Facsimile: (612) 339-0981
                                                    E-mail: cnnauen@locklaw.com
                                                            rkshelquist@locklaw.com
                                                            rapeterson@locklaw.com

                                                    GUSTAFSON GLUEK, PLLC
                                                    DANIEL E. GUSTAFSON
                                                    KARLA M. GLUEK
                                                    RAINA C. BORRELLI
                                                    Canadian Pacific Plaza
                                                    120 South 6th Street, Suite 2600
                                                    Minneapolis, MN 55402
                                                    Telephone: (612) 333-8844
                                                    Facsimile: (612) 339-6622
                                                    E-mail: dgustafson@gustafsongluek.com
                                                            kgluek@gustafsongluek.com
                                                            rborrelli@gustafsongluek.com




       543159.1                                 2

            Case 2:18-cv-01996-JPS Filed 12/03/19 Page 2 of 3 Document 131
                                    ROBBINS LLP
                                    KEVIN A. SEELY
                                    STEVEN M. MCKANY
                                    5040 Shoreham Place
                                    San Diego, CA 92122
                                    Telephone: (619) 525-3990
                                    Facsimile: (619) 525-3991
                                    E-mail: kseely@robbinsllp.com
                                            smckany@robbinsllp.com

                                    CUNEO GILBERT & LADUCA, LLP
                                    CHARLES LADUCA
                                    KATHERINE VAN DYCK
                                    4725 Wisconsin Ave NW, Suite 200
                                    Washington, DC 20016
                                    Telephone: 202-789-3960
                                    Facsimile: 202-789-1813
                                    E-mail: kvandyck@cuneolaw.com
                                            charles@cuneolaw.com

                                    LITE DEPALMA GREENBERG, LLC
                                    JOSEPH DEPALMA
                                    SUSANA CRUZ HODGE
                                    570 Broad Street, Suite 1201
                                    Newark, NJ 07102
                                    Telephone: (973) 623-3000
                                    E-mail: jdepalma@litedepalma.com
                                            scruzhodge@litedepalma.com

                                    PETERSON LAW and MEDIATION, LLC
                                    MARK A. PETERSON (1016259)
                                    1433 N. Water Street, Suite 400
                                    Milwaukee, WI 53202
                                    Telephone: (414) 877-7312
                                    E-mail: mark@markpetersonlaw.com

                                    Attorneys for Plaintiff




543159.1                        3

   Case 2:18-cv-01996-JPS Filed 12/03/19 Page 3 of 3 Document 131
